 Case 1:20-cv-00051-JTN-PJG ECF No. 31 filed 02/03/20 PageID.503 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 DEREK DEYOUNG,

        Plaintiff,
                                                                     Case No. 1:20-cv-51
 v.
                                                                     HON. JANET T. NEFF
 BGROUP, LTD., et al.,

        Defendants.
 ____________________________/


                                             ORDER

       Having considered Plaintiff’s briefing, exhibits, argument, and security bond, and in

accordance with the Bench Opinion issued by the Court on February 3, 2020, the Court finds that

the balance of factors weighs in favor of extending temporary injunctive relief to protect Plaintiff

from further alleged copyright infringement until this Court hears Plaintiff’s January 29, 2020

motion for a preliminary injunction. Accordingly:

       IT IS HEREBY ORDERED that the temporary injunctive relief this Court provided in its

January 22, 2020 Order (ECF No. 7) is EXTENDED for the reasons stated on the record.

Specifically, pursuant to Federal Rules of Civil Procedure 64 and 65,

       1. Each Defendant, their officers, directors, employees, agents, subsidiaries, distributors,
          and all persons in active concert or participation with them having notice of this Order
          are hereby TEMPORARILY RESTRAINED from

           a. Reproducing, preparing derivative works of, distributing copies of, and displaying
              publicly Plaintiff DeYoung’s Trout Confetti 1, Tarpon Flank—Late, and Dream
              Double 1 works;

           b. Manufacturing, importing, advertising, promoting, offering to sell, selling,
              distributing, or transferring any products bearing Plaintiff DeYoung’s Trout
              Confetti 1 or Tarpon Flank—Late trade dress or any confusingly similar trade dress;
Case 1:20-cv-00051-JTN-PJG ECF No. 31 filed 02/03/20 PageID.504 Page 2 of 4




       c. Secreting, concealing, destroying, selling off, transferring, or otherwise disposing
          of: (i) any products bearing Plaintiff DeYoung’s Trout Confetti 1,Tarpon Flank—
          Late, and Dream Double 1; or (ii) any evidence relating to the manufacture,
          importation, sale, offer for sale, distribution, or transfer of any products bearing
          Plaintiff DeYoung’s Trout Confetti 1 or Tarpon Flank—Late trade dress or any
          confusingly similar trade dress;

    2. Each Defendant, their officers, directors, employees, agents, subsidiaries, distributors,
       and all persons in active concert or participation with them having notice of this Order
       shall IMMEDIATELY DISCONTINUE the use of the Trout Confetti 1 and Tarpon
       Flank—Late trade dress or any confusingly similar trade dress on or in connection with
       the sale of goods and all internet websites owned and operated or controlled by them;

    3. Upon receipt of notice of this Order, PayPal, Inc. (“PayPal”) and its related companies
       and affiliates will CONTINUE TO RESTRAIN all funds identified by PayPal as related
       to the PayPal account recipients BGroup, Ltd., Manh Quan Truong, Printabel Company
       Limited, and Thuy Phan Thien Ha Dong, including, but not limited to, accounts
       associated with shopbase.com, kayleeandtepid.com, lushgood.com, lannadecor.com,
       hmcozy.com, azcozy.com, cozynfancy.com, aquacozy.net, and cozzian.com, as well as
       all funds in or which are transmitted into (i) any other related accounts of the same
       customer(s), and (ii) any other accounts which transfer funds into the same financial
       institution account(s). The restrained funds may be released only by future order of this
       Court.

    4. Upon receipt of notice of this Order, Stripe, Inc. (“Stripe”) and its related companies
       and affiliates will CONTINUE TO RESTRAIN all funds identified by Stripe as related
       to the Stripe account recipients BGroup, Ltd., Manh Quan Truong, Printabel Company
       Limited, and Thuy Phan Thien Ha Dong, including, but not limited to, accounts
       associated with shopbase.com, kayleeandtepid.com, lushgood.com, lannadecor.com,
       hmcozy.com, azcozy.com, cozynfancy.com, aquacozy.net, and cozzian.com as well as
       all funds in or which are transmitted into (i) any other related accounts of the same
       customer(s), and (ii) any other accounts which transfer funds into the same financial
       institution account(s). The restrained funds may be released only by future order of this
       Court.

    5. Upon receipt of notice of this Order, BlueSnap, Inc. (“BlueSnap”) and its related
       companies and affiliates will CONTINUE TO RESTRAIN all funds identified by
       BlueSnap as related to the BlueSnap account recipients BGroup, Ltd., Manh Quan
       Truong, Printabel Company Limited, and Thuy Phan Thien Ha Dong, including, but
       not limited to, accounts associated with shopbase.com, kayleeandtepid.com,
       lushgood.com, lannadecor.com, hmcozy.com, azcozy.com, cozynfancy.com,
       aquacozy.net, and cozzian.com as well as all funds in or which are transmitted into (i)
       any other related accounts of the same customer(s), and (ii) any other accounts which
       transfer funds into the same financial institution account(s). The restrained funds may
       be released only by future order of this Court.


                                        Page 2 of 4
 Case 1:20-cv-00051-JTN-PJG ECF No. 31 filed 02/03/20 PageID.505 Page 3 of 4




       6. Upon receipt of notice of this Order, Payoneer, Inc. (“Payoneer”) and its related
          companies and affiliates will RESTRAIN all funds identified by Payoneer as related to
          the Payoneer account recipients BGroup, Ltd., Manh Quan Truong, Printabel Company
          Limited, and Thuy Phan Thien Ha Dong, including, but not limited to, accounts
          associated with shopbase.com, kayleeandtepid.com, lushgood.com, lannadecor.com,
          hmcozy.com, azcozy.com, cozynfancy.com, aquacozy.net, and cozzian.com as well as
          all funds in or which are transmitted into (i) any other related accounts of the same
          customer(s), and (ii) any other accounts which transfer funds into the same financial
          institution account(s). The restrained funds may be released only by future order of this
          Court.

       7. Upon receipt of notice of this Order, First Century Bank N.A. (“First Century Bank”)
          and its related companies and affiliates will RESTRAIN all funds identified by First
          Century Bank as related to the First Century Bank account recipients BGroup, Ltd.,
          Manh Quan Truong, Printabel Company Limited, and Thuy Phan Thien Ha Dong,
          including, but not limited to, accounts associated with shopbase.com,
          kayleeandtepid.com, lushgood.com, lannadecor.com, hmcozy.com, azcozy.com,
          cozynfancy.com, aquacozy.net, and cozzian.com as well as all funds in or which are
          transmitted into (i) any other related accounts of the same customer(s), and (ii) any
          other accounts which transfer funds into the same financial institution account(s). The
          restrained funds may be released only by future order of this Court.

       IT IS FURTHER ORDERED that Defendants shall file a Response to Plaintiff’s Motion

for Preliminary Injunction (ECF No. 21) not later than Monday, February 10, 2020.

       IT IS FURTHER ORDERED that Defendants shall appear in this Court on February 14,

2020 at 10:00 a.m., 401 Ford Federal Building, 110 Michigan Street NW, Grand Rapids, Michigan

to show cause why a preliminary injunction should not be issued for the pendency of this case. All

trial counsel of record shall be present in person at the February 14, 2020 Show Cause Hearing.

       IT IS FURTHER ORDERED that the Clerk’s Office is directed to UNSEAL the

documents previously sealed in this case (ECF Nos. 2–4, 10–13, 15 & 17–20) and to provide FULL

ACCESS to the documents previously filed under restricted access in this case (ECF Nos. 5–7, 14

& 16). No future documents should be filed either under seal or under restricted access in this

case, absent further Order of the Court.




                                           Page 3 of 4
 Case 1:20-cv-00051-JTN-PJG ECF No. 31 filed 02/03/20 PageID.506 Page 4 of 4




       IT IS FURTHER ORDERED that this Order will remain in effect until the date of

the hearing, as set forth above, unless extended for good cause, or until further Order of

the Court.



Dated: February 3, 2020                                   /s/ Janet T. Neff
                                                        JANET T. NEFF
                                                        United States District Judge




                                        Page 4 of 4
